Citation Nr: 1046302	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  04-02 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
depression, to include as secondary to gastric ulcer with 
gastrointestinal bleeding.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling, for the period prior to January 19, 2007, and in 
excess of 20 percent disabling, for the period beginning January 
19, 2007, for service-connected gastric ulcer with 
gastrointestinal bleeding.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to March 1956.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from March 2003, March 2006, and August 2009 rating 
decisions of Department of Veterans Affairs (VA) Regional Offices 
(RO).

In August 2004, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing is associated with the claims folder.

In an April 2008 rating decision, the RO increased the rating for 
the service-connected gastric ulcer with gastrointestinal 
bleeding from 10 percent disabling to 20 percent disabling, 
effective from January 19, 2007.  Because the increase in the 
evaluation of the Veteran's gastric ulcer with gastrointestinal 
bleeding disability does not represent the maximum rating 
available for the condition, the Veteran's claim remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

When this matter was before the Board in March 2009, the Board 
denied the Veteran's claim of entitlement to service connection 
for PTSD and remanded the Veteran's claims of entitlement to 
service connection for glaucoma and entitlement to an initial 
evaluation in excess of 10 percent disabling for service-
connected gastric ulcer with gastrointestinal bleeding.  The 
Veteran appealed the Board's denial of the Veteran's claim of 
entitlement to service connection for PTSD to the United States 
Court of Appeals for Veterans Claims (Court).  In a December 2009 
order, the Court granted the parties' joint motion for remand, 
vacating the Board's March 2009 decision, as to the Veteran's 
PTSD claim, and remanded the case for compliance with the terms 
of the joint motion.

The Board notes that a statement of the case was issued as was 
ordered by the March 2009 Board remand regarding the issue of 
entitlement to an initial evaluation in excess of 10 percent 
disabling for service-connected gastric ulcer with 
gastrointestinal bleeding.  See Stegall v. West, 11 Vet. App. 268 
(1998).  The Veteran timely perfected his appeal as to the issue; 
therefore, it is before the Board.

In an RO rating decision dated in March 2010, the Veteran was 
granted entitlement to service connection for refractive error, 
presbyopia, and glaucoma.  As this represents a complete grant of 
the issue of entitlement to service connection for glaucoma 
remanded by the Board in March 2009, that issue is no longer 
before the Board.

The Board notes that the parties' in the Joint Motion for Remand 
granted by the Court found that the Board failed to consider the 
Veteran's diagnosis of depression in adjudicating the Veteran's 
claim of entitlement to service connection for PTSD pursuant to 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the 
Court held that where a Veteran's claim "identifies PTSD without 
more, it cannot be a claim limited only to that diagnosis, but 
must rather be considered a claim for any mental disability that 
may reasonably be encompassed by several factors including: the 
claimant's description of the claim; the symptoms the claimant 
describes; and the information the claimant submits or that the 
Secretary obtains in support of the claim."  Subsequently, in a 
rating decision dated in August 2009 the RO denied the Veteran's 
claim of entitlement to service connection for depression.  The 
Veteran perfected an appeal regarding this issue.

As the Veteran's claim of entitlement to service connection for 
depression has been found by the Court to be encompassed as part 
and parcel with the Veteran's claim of entitlement to service 
connection for PTSD, the Board has recharacterized the issues on 
appeal as reflected above.

In a statement dated in June 2010 the Veteran's representative 
reported that the Veteran has not been employed since 2004 due to 
restrictions from his service-connected disabilities.  A review 
of the record reveals that the issue of TDIU was never 
adjudicated.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once 
a Veteran submits evidence of a medical disability and makes a 
claim for the highest rating possible, and additionally submits 
evidence of unemployability, the "identify the benefit sought" 
requirement of 38 C.F.R. § 3.155(a) is met and the VA must 
consider total disability based on individual unemployability); 
see also VAOPGCPRPEC 12-2001.  As this matter has not yet been 
the subject of a rating decision, it is referred to the RO for 
appropriate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to an evaluation in excess of 10 
percent disabling, for the period prior to January 19, 2007, and 
in excess of 20 percent disabling, for the period beginning 
January 19, 2007, for service-connected gastric ulcer with 
gastrointestinal bleeding.

The most recent VA examination evaluating the Veteran's gastric 
ulcer with gastrointestinal bleeding was performed in May 2008 
that indicated that the Veteran had peptic ulcer disease, healed 
without residuals.  Since that time, in August 2008 the Veteran 
was noted to receive follow up care for hematochezia, 
hematoemesis, melena, and epigastric pain.  In a VA treatment 
note, dated in August 2009 the Veteran was noted to have severe 
abdominal pain and melena.  In September 2009 the Veteran was 
treated in the emergency room for severe abdominal pain.  In a VA 
treatment note, dated in October 2009, the Veteran was noted to 
have melena and to be prescribed iron supplements.  As such, the 
Board finds that there is objective evidence of a material change 
in the Veteran's symptoms and, therefore, the Board has no 
discretion and must remand this matter to afford the Veteran an 
opportunity to undergo a contemporaneous VA examination to assess 
the current nature, extent and severity of his gastric ulcer with 
gastrointestinal bleeding disability.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43,186 (1995).

The Veteran seeks entitlement to acquired psychiatric disorder, 
to include PTSD and depression, to include as secondary to 
gastric ulcer with gastrointestinal bleeding.

Regarding in-service stressors, the Veteran reported that he 
served with the 505th Transportation Company.  His DD Form 214 
indicates that his principal military occupational specialty 
(MOS) during service was squadron leader driver.  

A review of the evidence of record, including the Veteran's 
written statements, reveals that the Veteran's claimed stressors 
include: (1) witnessing the suicide of another soldier in the 
mess hall; (2) detonation of land mines by other convoy vehicles 
which caused fatalities; (3) traumatic injury to his eyes from a 
mine detonation; (4) the malfunction of a military plane he was 
aboard to Camp Chaffee, California; (5) he saw a vehicle slide 
off a cliff killing two service members; (6) service members were 
injured as a result of drunken, friendly fire; and (7) a service 
member died while handling a grenade.

The Veteran has submitted a statement from a fellow serviceman 
that indicates that he met the Veteran while the Veteran was 
stationed in Korea.

Pursuant to a prior Board remand, the RO was to obtain any 
relevant records from the Operational Reports for the 505th 
Transportation Trucking (TT) Company in Seoul and Cheju, South 
Korea during the Veteran's assignment to the facility.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  However, the 
Board notes that a search of the website www.korean-war.com by 
the RO did not reveal that the Veteran's unit, the 505th 
Transportation Trucking Company, was stationed in Korea.  The 
Board finds that additional attempts must be made to determine 
whether the Veteran's unit was stationed in Korea.  

The Board notes that, effective July 13, 2010, the regulations 
governing service connection for PTSD were amended to relax the 
adjudicative evidentiary requirements for determining what 
happened in service where the Veteran's claimed stressor is 
related to "a fear of hostile military or terrorist activity 
during service."  Specifically, the new 38 C.F.R. § 3.304(f)(3) 
provides that, if a stressor claimed by a Veteran is "related to 
the Veteran's fear of hostile military or terrorist activity," 
and a VA psychiatrist or psychologist (or a psychiatrist or 
psychologist with whom VA has contracted), confirms that the 
claimed stressor is 1) adequate to support a diagnosis of PTSD, 
and 2) that the Veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the places, types, and circumstances of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 
39,843-39,852, to be codified at 38 C.F.R. § 3.304(f)(3).  
Moreover, the amendment provides that, "fear of hostile military 
or terrorist activity" means that a Veteran experienced, 
witnessed, or was confronted with an event or circumstance that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of the Veteran or others, such 
as from an actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, rocket, or 
mortar fire; grenade; small arms fire, including suspected sniper 
fire; or attack upon friendly military aircraft, and the 
Veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  Id.  In this case, the Veteran has 
indicated that he feared hostile military or terrorist activity 
during service insofar as he observed detonation of land mines by 
other convoy vehicles while serving a truck driver in Korea.  As 
such, the amended 38 C.F.R. § 3.304(f)(3) should be considered by 
the RO on remand.  

Here, regardless of whether the Veteran's PTSD stressors can be 
verified, because the Veteran has provided competent reports of 
witnessing stressful events during service and being fearful of 
hostile military or terrorist activity during service, the Board 
finds that an examination assessing whether he has a current 
psychiatric disorder that is related to service is necessary.  
See 38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  In this regard, the Board again notes 
that the Court has held that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  

Since the claims file is being returned it should be updated to 
include VA treatment records compiled since January 2010.  See 38 
C.F.R. § 3.159(c)(2) (2010); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Associate with the claims folder any VA 
medical records pertaining to the Veteran 
that are dated since January 2010.  Any 
additional pertinent records identified by 
the Veteran during the course of the remand 
should also be obtained, following the 
receipt of any necessary authorizations 
from the Veteran, and associated with the 
claims file

2.  Request the unit history and 
operational reports for the 505th 
Transportation Company from 1955 to March 
1956, which is when the Veteran asserts he 
was assigned to the unit in Korea.  Also 
request verification that the Veteran's 
unit, the 505th Transportation Company, was 
stationed in Korea, from 1955 to March 
1956.

3.  Thereafter, schedule the Veteran for a 
VA psychiatric examination.  The claims 
file and a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary tests should be conducted.

The examiner must express an opinion as to 
whether the Veteran meets the criteria for 
PTSD contained in DSM-IV, and if he meets 
such criteria, whether PTSD can be related 
to the stressor or stressors reported by 
the Veteran and established as having 
occurred during active service.   
Additionally, the examiner should provide 
an opinion as to whether the Veteran's 
claimed stressor(s) is adequate to support 
a diagnosis of PTSD based on a fear of 
hostile military or terrorist activity 
during service, and whether his symptoms 
are related to the claimed stressor(s).   
In doing so, the examiner should 
acknowledge the lay evidence of record 
regarding the Veteran's exposure to land 
mine explosions in service.  

Regardless of whether the Veteran is 
diagnosed with PTSD, the examiner is 
requested to provide an opinion as to the 
diagnosis and etiology of any other 
psychiatric disorder found to be present, 
to include depression.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that any current 
psychiatric disorder had its onset during 
active service or is related to any in-
service disease or injury.  The examiner 
should also opine as to whether any 
diagnosed psychiatric condition, to include 
depression, is at least as likely as not 
(50 percent or greater probability) due to 
or caused by the service-connected gastric 
ulcer with bleeding.  If not, is any 
diagnosed psychiatric condition, to include 
depression, at least as likely as not (50 
percent or greater probability) aggravated 
(i.e., permanently worsened) beyond the 
natural progression of the mental disorder 
by the service-connected gastric ulcer with 
bleeding.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached.

4.  The Veteran should be afforded an 
appropriate VA examination to determine the 
nature, extent and severity of his gastric 
ulcer with gastrointestinal bleeding 
disability.  The examiner should indicate 
the severity of the overall condition, 
whether it is moderate, moderately severe, 
or severe.  In addition, the examiner 
should indicate whether the Veteran has 
anemia; weight loss; recurrent 
incapacitating episodes and, if so, how 
long do they last and how often they occur; 
periodic vomiting; pain only partially 
relieved by standard ulcer therapy; and 
whether there is a definite impairment of 
the Veteran's health due to the condition.  
The claims folder should be made available 
to the examiner for review before the 
examination.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.  
All indicated tests and studies should be 
performed.  The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached.

5.  Finally, readjudicate the Veteran's 
claims for service.  The AMC should 
consider the amended regulations governing 
service connection for PTSD, effective July 
13, 2010.  If the benefits sought on appeal 
are not granted in full, the Veteran and 
his representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



